                                                                             Page 1 of 3

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DAVID EARL COTTON, JR.,
    Plaintiff,

vs.                                           Case No.: 3:18cv2127/LAC/EMT

DETECTIVE ROCKETT, et al.,
     Defendants.
____________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 28, 2018 (ECF No. 14). Plaintiff has been

furnished a copy of the Report and Recommendation and efforts have been made to

afford him an opportunity to file objections pursuant to Title 28, United States Code,

Section 636(b)(1). All mailings have been returned as undeliverable.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                            Page 2 of 3

       2.     Plaintiff’s federal claims for injunctive relief are DISMISSED without

prejudice pursuant to Younger v. Harris, 401 U.S. 37 (1971);

       3.     Plaintiff’s federal claims for monetary damages against Defendants

Wells, Office of State Attorney, State Attorney Eddins, and Assistant State Attorney

Richardson are DISMISSED with prejudice for seeking monetary relief against a

defendant who is immune from such relief, pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii);

       4.     Plaintiff’s federal claims for monetary damages against Defendants

Office of Public Defender, Public Defender Miller, and Assistant Public Defender

White are DISMISSED with prejudice for failure to state a claim upon which relief

may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

       5.     Plaintiff’s federal claims for monetary damages against Defendants

Detective Rockett, Detective Arnold, Investigator Paul, “Unnamed Deputy in Arrest

Report,” Walton County Sheriff’s Office, Sheriff Michael Adkinson, Jr., Office of the

City Marshal/Defuniak Springs Police Department, Police Chief/City Marshal Mark

Weeks, and Walton County Jail are DISMISSED without prejudice for failure to

state a claim upon which relief may be granted, pursuant to and 28 U.S.C.

§ 1915(e)(2)(B)(ii) and 42 U.S.C. § 1997e(e);

       6.     Plaintiff’s state law claims are DISMISSED without prejudice; and


Case No.: 3:18cv2127/LAC/EMT
                                                                             Page 3 of 3

       7.     The clerk is directed to enter judgment accordingly and close the file.

       DONE AND ORDERED this 28th day of December, 2018.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv2127/LAC/EMT
